Citation Nr: 1427402	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-06 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi


THE ISSUES

1.  Entitlement to payment or reimbursement for the cost of unauthorized ambulatory care incurred on January 6, 2007.

2.  Entitlement to payment or reimbursement for the cost of unauthorized ambulatory care incurred on February 25, 2007.

3.  Entitlement to payment or reimbursement for the cost of unauthorized ambulatory care incurred on March 10, 2007.

4.  Entitlement to payment or reimbursement for the cost of unauthorized ambulatory care incurred on July 27, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2007, July 2007 and October 2007 determinations of the Department of Veterans Affairs Medical Center (VAMC) in Biloxi, Mississippi.  

The Board remanded the issues on appeal in October 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these issues require additional development.  

The Veteran seeks reimbursement for ambulance services he received on January 6, 2007, February 25, 2007, March 10, 2007 and July 27, 2007.  These services were all rendered due to hypoglycemic reactions the Veteran suffered on those dates.

The October 2011 remand requested that the VAMC obtain a medical opinion from a VA doctor as to whether any of the ambulance services at issue were rendered in a medical emergency.  The physician was specifically asked to opine as to whether a delay in medical care on January 6, 2007, February 25, 2007, March 10, 2007 and/or July 27, 2007 would have been "hazardous to the life or health" of the Veteran.  If not, the physician was asked to opine as to whether a "reasonable prudent layperson" would have believed a delay in medical care on any or all of the dates at issue would have been "hazardous to the life of health" of the Veteran.

In December 2011 Medical Records Reviews, a VA physician stated that he was asked to provide a medical opinion as to whether any of the ambulance services at issue were rendered in a medical emergency.  The VA physician provided the opinion that in each case a blood glucose level as low as what the Veteran experienced represented a medical emergency.  

However, the VA physician failed to address whether a delay in medical care on January 6, 2007, February 25, 2007, March 10, 2007 and/or July 27, 2007 would have been "hazardous to the life or health" of the Veteran.  The VA physician also failed to address whether a "reasonable prudent layperson" would have believed a delay in medical care on any or all of the dates at issue would have been "hazardous to the life of health" of the Veteran.

Thus, the development requested by the Board's October 2011 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the VA physician who offered the December 2011 medical opinions (or a suitable substitute if this individual is unavailable) for an addendum.  The physician is requested to review the claims folder and all relevant records from the Veteran's VBMS and VVA eFolders.

The physician is specifically asked to opine as to whether a delay in medical care on January 6, 2007, February 25, 2007, March 10, 2007 and/or July 27, 2007 would have been "hazardous to the life or health" of the Veteran. 

If not, the physician is asked to opine as to whether a "reasonable prudent layperson" would have believed a delay in medical care on any or all of the dates at issue would have been "hazardous to the life of health" of the Veteran.

The physician is requested to provide a rationale for any opinion expressed.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



